DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.       The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
2.         Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Oath/Declaration
3.         The receipt of Oath/Declaration is acknowledged.

Preliminary Amendment
4.         The Preliminary Amendment submitted on 02/07/2022 containing amendments to the claims are acknowledged.

Information Disclosure Statement
5.       The information disclosure statement (IDS) submitted on 08/18/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner as indicated below.
Applicant has provided an explanation of relevance of cited document JP 2010-35149 at paragraphs [0004-0006] of the specification.
Applicant has also cited Kamiya et al. (US 8,237,939), Kamiya et al. (8,334,991) and Sakata (US 8,572,213) which were also cited in the parent cases (US Application 16/229,581 and 16/996,131).
Applicant has also cited Asai (US 2012/0326962), Miyazawa (US 2016/0094754), Kamiya et al. (US 2010/0149570) and Homma (US 2012/0144478), which were originally cited by the examiner in the parent case (US Application 16/229,581).
Drawings
6.         The drawing(s) filed on 02/07/2022 are accepted by the Examiner.

Status of Claims
7.         Claims 14-23 are pending in this application.  

Double Patenting
8.         The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

9.         Claims 14-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of US Patent No. 11,277,531 (hereinafter ‘531).
Although the claims at issue are not identical, they are not patentably distinct from each other:

Regarding Claim 14 (drawn to an apparatus):                                                 
Current Application
Claim 14:

An image processing apparatus that is able to display an object for which a transmission destination is set, the image processing apparatus comprising: 

a scanner that scans a document to generate image data; 

a communication interface; and 

a user interface that receives information from a user,


wherein the user interface receives the information from the user after the object is selected, and the scanner scans the document after the user interface receives the information from the user, 

wherein, without receiving the information after the scanner scans the document, the communication interface transmits a file based on the image data generated by the scanner to the transmission destination set for the object, and 







wherein a file name of the file is determined based on the information which is received after the object is selected.
‘531
Claim 1:

An image processing apparatus that is able to display an object for which a storage destination is set, the image processing apparatus comprising: 

a scanner that scans a document; 


a communication interface that transmits image data generated by scanning the document by the scanner; and

a user interface that receives information from a user, 

wherein the user interface receives the information from the user after the object is selected, and the scanner scans the document after the user interface receives the information from the user, and 

wherein, without receiving the information after the scanner scans the document, the communication interface transmits image data generated by scanning the document to a transmission destination which is determined based on the set storage destination and the information which is received after the object is selected.

Claim 5:

The image processing apparatus according to claim 1, further comprising: a processor that converts the image data to a file, wherein the processor sets, to the file, a file name including a name that is the same as the information received by the user interface, and wherein the communication interface transmits the file to which the file name is set.

Claim 6:
The image processing apparatus according to claim 5, wherein whether to set, to the file, the file name including the name that is the same as the information received by the user interface is further set for the object.






Regarding Claim 22 (drawn to a method):
Current Application
Claim 22:

A method of controlling an image processing apparatus having a scanner for scanning a document to generate image data, a communication interface and a user interface for receiving information from a user, that is able to display an object for which a transmission destination is set, the method comprising: 

scanning a document with the scanner after the user interface receives the information from the user after the object is selected; and 











transmitting, by the communication interface, a file based on the image data generated by the scanner to the transmission destination set for the object without receiving the information after the scanner scans the document, 











wherein a file name of the file is determined based on the information which is received after the object is selected.
‘531
Claim 11:

A method of controlling an image processing apparatus that is able to display an object for which a storage destination is set, the method comprising: 




scanning, by a scanner, a document to generate image data of the document; 


transmitting the image data by a communication interface of the image processing apparatus; and 

receiving, via a user interface, information from a user, 

wherein the information is received via the user interface after the object is selected, and the document is scanned after the information is received via the user interface, and 

wherein, without receiving the information after the document is scanned by the scanner, image data generated by scanning the document is transmitted to a transmission destination which is determined based on the set storage destination and the information which is received after the object is selected.


Claim 5:

The image processing apparatus according to claim 1, further comprising: a processor that converts the image data to a file, wherein the processor sets, to the file, a file name including a name that is the same as the information received by the user interface, and wherein the communication interface transmits the file to which the file name is set.

Claim 6:
The image processing apparatus according to claim 5, wherein whether to set, to the file, the file name including the name that is the same as the information received by the user interface is further set for the object.





Regarding Claim 23 (drawn to a CRM):                                                 
Current Application
Claim 23:

A non-transitory computer-readable storage medium storing a program for causing a processor to execute a method of controlling an image processing apparatus having a scanner for scanning a document to generate image data, a communication interface and a user interface for receiving information from a user, that is able to display an object for which a transmission destination is set, the method comprising:

scanning a document with the scanner after the user interface receives the information from the user after the object is selected; and 

transmitting, by the communication interface, a file based on the image data generated by the scanner to the transmission destination set for the object without receiving the information after the scanner scans the document, 



















wherein a file name of the file is determined based on the information which is received after the object is selected.
‘531
Claim 12:

A non-transitory computer-readable storage medium storing a program for causing a processor to execute a method of controlling an image processing apparatus that is able to display an object for which a storage destination is set, the method comprising: 




scanning, by a scanner, a document to generate image data of the document; 


transmitting the image data by a communication interface of the image processing apparatus; and

receiving, via a user interface, information from a user,

wherein the information is received from the user after the object is selected, and the document is scanned after the information is received via the user interface, and 

wherein, without receiving the information after the document is scanned by the scanner, image data generated by scanning the document is transmitted to a transmission destination which is determined based on the set storage destination and the information which is received after the object is selected.


Claim 5:

The image processing apparatus according to claim 1, further comprising: a processor that converts the image data to a file, wherein the processor sets, to the file, a file name including a name that is the same as the information received by the user interface, and wherein the communication interface transmits the file to which the file name is set.

Claim 6:
The image processing apparatus according to claim 5, wherein whether to set, to the file, the file name including the name that is the same as the information received by the user interface is further set for the object.








10.       As shown in the tables above, it is clear that all the elements of the application claims [14, 22, and 23] are to be found in patent claims [1, 5-6, 11 and 12], as the application claims [14, 22, and 23] fully encompasses patent claims [1, 5-6, 11 and 12].  The difference between the application claims [14, 22, and 23] and the patent claims [1, 5-6, 11 and 12] lies in the fact that the patent claims includes more elements and is thus more specific.  Thus the invention of claims [1, 5-6, 11 and 12] of the patent is in effect a “species” of the “generic” invention of the application claims [14, 22, and 23].  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).

11.	Since application claims [14, 22, and 23] are anticipated by claims [1, 5-6, 11 and 12] of the patent, they are not patentably distinct from claims [1, 5-6, 11 and 12] of the patent.

12.    Claim 15 of the current application corresponds to claim 2 of US 11,277,531.
13.    Claim 16 of the current application corresponds to claim 3 of US 11,277,531.
14.    Claim 17 of the current application corresponds to claim 4 of US 11,277,531.
15.    Claim 18 of the current application corresponds to claim 7 of US 11,277,531.
16.    Claim 19 of the current application corresponds to claim 8 of US 11,277,531.
17.    Claim 20 of the current application corresponds to claim 9 of US 11,277,531.
18.    Claim 21 of the current application corresponds to claim 10 of US 11,277,531.
	
Allowable Subject Matter
19.       Claims 14-23 would be allowable if rewritten or amended to overcome the rejection(s) under nonstatutory double patenting, set forth in this Office Action.

20.       The following is a statement of reasons for the indication of allowable subject matter:  

Regarding Claim 14 (drawn to an apparatus):
The prior art of record fails to disclose or make obvious nor suggests in the claimed combinations an image processing apparatus that is able to display an object for which a transmission destination is set, the image processing apparatus comprising: a scanner that scans a document to generate image data; a communication interface; and a user interface that receives information from a user, wherein the user interface receives the information from the user after the object is selected, and the scanner scans the document after the user interface receives the information from the user, wherein, without receiving the information after the scanner scans the document, the communication interface transmits a file based on the image data generated by the scanner to the transmission destination set for the object, and wherein a file name of the file is determined based on the information which is received after the object is selected.

Regarding Claim 22 (drawn to a method):
The prior art of record fails to disclose or make obvious nor suggests in the claimed combinations a method of controlling an image processing apparatus having a scanner for scanning a document to generate image data, a communication interface and a user interface for receiving information from a user, that is able to display an object for which a transmission destination is set, the method comprising: scanning a document with the scanner after the user interface receives the information from the user after the object is selected; and transmitting, by the communication interface, a file based on the image data generated by the scanner to the transmission destination set for the object without receiving the information after the scanner scans the document, wherein a file name of the file is determined based on the information which is received after the object is selected.

Regarding Claim 23 (drawn to a computer-readable medium):
The prior art of record fails to disclose or make obvious nor suggests in the claimed combinations a non-transitory computer-readable storage medium storing a program for causing a processor to execute a method of controlling an image processing apparatus having a scanner for scanning a document to generate image data, a communication interface and a user interface for receiving information from a user, that is able to display an object for which a transmission destination is set, the method comprising: scanning a document with the scanner after the user interface receives the information from the user after the object is selected; and transmitting, by the communication interface, a file based on the image data generated by the scanner to the transmission destination set for the object without receiving the information after the scanner scans the document, wherein a file name of the file is determined based on the information which is received after the object is selected.

Regarding Claims 15-21:
Claims 15-21 depend from allowable claim 14.  Therefore, by virtue of their dependency, claims 15-21 are also indicated as allowable subject matter.

Conclusion
21.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

	Takahashi et al. (US 2016/0309052) discloses a cooperative image processing system including an image processing apparatus and a portable terminal apparatus capable of connecting to each other. The image processing apparatus includes a first processor to execute instructions to control the functions of a first screen data obtaining portion that obtains screen data for reproducing a first operation screen that allows operating the portable terminal apparatus, from the portable terminal apparatus. The image processing apparatus further includes a memory that stores a cooperation table that contains a list of operations that can be performed on the first operation screen and a plurality of next second operations to be displayed in a next second operation screen that allows operating the image processing apparatus, each of the next second operations corresponding to a respective one of the operations on the list of operations that can be performed on the first operation screen.  Takahashi further discloses wherein the user can select a preferred short-cut button from the menu to reach a target operation screen.

Shibao (US 2016/0301824) discloses an image processing apparatus for transmitting image data to a set destination, the apparatus comprising: a display unit configured to display a transmission setting screen for a user to set a transmission destination of the image data; a transmission unit configured to transmit the image data to a destination set via the transmission setting screen when a transmission instruction is received from a user; a reception unit configured to receive destination information from an external apparatus; and a control unit configured to, in a case where the reception unit receives the destination information, change a screen that the display unit displays to the transmission setting screen and set as the transmission destination of the image data a destination designated by the destination information.

22.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL R MCLEAN whose telephone number is (571)270-1679.  The examiner can normally be reached on Monday-Thursday, 6AM - 4PM, PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on 571.272.7490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NEIL R MCLEAN/Primary Examiner, Art Unit 2677